U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number Quantum Assets, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3452407 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) For correspondence, please contact: Jillian Ivey Sidoti, Esq. 34721 Myrtle Court Winchester, CA 92596 (323) 799-1342 (phone) (888) 224-6675 (fax) P.O. Box 6592 Statesville, NC 28687 (Address of principal executive offices) (704) 799-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes þ No o At June 24, 2011, there were 3,370,000shares outstanding of the registrant’s common stock. QUANTUM ASSETS, INC. INDEX TO FORM 10-Q FOR THE QUARTER ENDED March 31, 2011 Page Number PART I. FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 F-1 Statements of Operations for the three months ended March 31, 2011 and 2010 and for the period from December 17, 2008 (inception) to March 31, 2011 (unaudited) F-2 Statement of Stockholder’s Deficit as of March 31, 2011 (unaudited) F-3 Statements of Cash Flows for the three months ended March 31, 2011 and 2010 and for the period from December 17, 2008 (inception) to March 31, 2011 (unaudited) F-4 Notes to Financial Statements F-5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item3. Controls and Procedures 8 PART II. OTHER INFORMATION Item1. Legal Proceedings 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults upon senior securities 10 Item 4. Submissions of matters to a vote of securities holders 10 Item 5. Other Information 10 Item6.Exhibits 10 Exhibit 31.1 Exhibit 32.1 PART I — FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS Quantum Assets, Inc. (a Development Stage Company) Balance Sheets as of March 31, 2011 December 31, 2010 Assets: (Unaudited) ( Audited) Current Assets: Cash $
